                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

          Plaintiff,
                                                           Hon. Paul L. Maloney
 v.
                                                           Case No. 1:19-cr-00014
 JERRY NEAL,

       Defendant.
 ________________________________/
                                       ORDER

          This matter is before the Court on the government’s motion for pretrial

detention. The government sought defendant Jerry Neal’s detention on the basis of

that he poses a danger to the community, 18 U.S.C. § 1342(f)(1), and that he poses a

significant risk of flight, 18 U.S.C. § 3142(f)(2)(A).     The Court conducted an

evidentiary hearing on January 29, 2019, at which defendant was represented by

counsel.

          Having considered the evidence presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that the government has not met its burden of

establishing by preponderant evidence that defendant poses a significant risk of

flight.    However, the government has met its burden of proving by clear and

convincing evidence that defendant poses a danger to the community. The Court

finds, as explained on the record, that there is no condition or combination of

conditions that will assure the safety of the community.
      Accordingly, IT IS ORDERED that defendant is committed to the custody of

the Attorney General pending trial.

      DONE AND ORDERED on January 31, 2019.




                                           /s/ Phillip J. Green
                                          PHILLIP J. GREEN
                                          United States Magistrate Judge




                                      2
